O’Connell, J.,
concurring. I agree with the majority that a document proffered as an exhibit and denied admission must be marked for identification in order to preserve it in the record for appellate review. I disagree, however, with the concept that the offering party need not have the document in his possession in order to proffer it as an exhibit for identification. Allowing a litigant to mark a document for identification when his opponent refuses to release such document from his possession, improperly subverts the exhibit marking procedure into a disclosure and production procedure.
The manner in which the proffering party came into possession of the document in question is irrelevant.1 The legal mechanisms for gathering evidence (e.g. subpoena duces tecum, motion for production) are independent of the exhibit marking rules.
In the present case, the document in question was in the defense counsel’s file2 when the plaintiff asked that it be marked for identification. The court’s power to order production continues throughout the course of the trial and, at this point, the court, upon request of the plaintiff, could have ordered the defendant to produce the document. The plaintiff did, in fact, make such a production request; it was, however, denied by *572the trial court. As the plaintiff has not appealed the denial of this production request, it is not before us.3
Our Supreme Court’s ruling in Duncan v. McTiernan, 151 Conn. 469, 199 A.2d 332 (1964) is inapposite to the position of the majority. In Duncan, the documents had been subpoenaed and were first proffered and rejected as full exhibits. It was only after this rejection that counsel asked for the identification marking. The trial court erred in refusing the identification marking, as it deprived the profferer of a record, upon which the propriety of the trial court’s exclusion of the evidence as a full exhibit could be examined. With the exception of State v. Silva, 201 Conn. 244, 513 A. 2d 1202 (1986) (discussed infra), I could find no cases in which the request for an identification marking was not associated with an attempt to preserve the refusal of a proffer as a full exhibit. In the present case, it appears that the plaintiff did not intend to offer the statement as a full exhibit, but rather, stated at oral argument before this court, that he intended its use as an aid to his cross-examination.
State v. Silva, supra, presented a fact pattern similar to the present case in that the request to mark a document as an exhibit for identification did not follow a rejection of a proffer of the document as a full exhibit. Silva differs, however, because the requested identification marking was of a document brought to court by a witness in response to a subpoena duces tecum. Following the quashing of the subpoena duces tecum, the trial court refused the identification marking. The principal distinction between Silva and the present case is that in Silva a subpoena duces tecum, rather than a simple request for an identification marking,-was utilized as the legal device intended to cause production of the document.
*573In the present case, the majority examined the document and determined from its contents that it would not have been admissible in evidence, and that therefore the trial court’s error in refusing to mark it for identification was harmless. This implies that if the document had been admissible, the court would have committed reversible error by refusing to mark it for identification. This analysis leads to the establishment of a rule which would provide that the marking of an exhibit for identification would depenu upon its admissibility as a full exhibit. This would be a substantial change in the current law. See C. Taic & J. LaPlante, Connecticut Evidence (2d Ed.) § 3.5.5 (d). Furthermore, the rules of practice expressly provide that the propriety of an order for production does not depend upon the admissibility of the material requested. Practice Book § 218.4
Additionally, I do not wish to lend my approbation, sub silentio, to the trial court’s posttrial procedure of requesting that a party mail a document to the court, marking it for identification and including it as part of the record. This request was made after the trial had been completed, the verdict rendered, and a motion to set aside the verdict argued. See Izzo v. Crowley, 157 Conn. 561, 566, 254 A.2d 904 (1969); LaPre v. Nibo Films, Ltd., 10 Conn. App. 669, 675-76, 525 A.2d 140 (1987).
Accordingly, I concur with the result reached by the majority but do not agree with the analysis of the claim of error relating to the marking of an exhibit for identification.

 I recognize, of course, that this is not true of unconstitutionally seized material offered in a criminal prosecution. U.S. Const., amend. IV; Conn. Const., art. I, § 8.


 Defense counsel does not admit that the statement was in his file but conceded that for purposes of this argument it may be considered as “arguably in his file.” This opinion is based on that concession.


 We also note that the only prior production denial has not been appealed.


 The pertinent part of Practice Book § 218 provides: “It shall not be ground for objection that the information sought will be inadmissible at trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.” (Emphasis added.)